                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


KATHERINE B. WILLIAMS, a/k/a
 KATHERINE B. ROBINSON                           *
DANA B. WILLIAMS, and
                                                 *
                       Plaintiffs,
                                                 *
       v.                                             CIVIL ACTION NO. ELH-19-2135
                                                 *
CHESAPEAKE BANK OF MARYLAND
PROCTOR FINANCIAL, INC.                          *

                       Defendants.              *
                                              *****

                                       MEMORANDUM

       Katherine B. Williams, formerly known as Katherine B. Robinson, is a self-represented

litigant well known to this court. On July 19, 2019, she filed suit on behalf of herself and Dana

Williams1 against Chesapeake Bank of Maryland (“Chesapeake”) and Proctor Financial, Inc.

(“Proctor”). ECF 1. At issue is a Baltimore rental property acquired by plaintiffs in March 2007,

which was sold at auction on February 18, 2014. Id. at 4.

       For the reasons that follow, the suit shall be dismissed.

                                         I.     Background

       On January 3, 2017, a standing order was issued directing the Clerk not to accept for filing

any further complaints or other papers naming as defendants the Department of Justice Drug

Enforcement Administration and/or the Virginia Employment Commission relating to claims of

wrongful employment termination, denial of unemployment benefits, or the resulting loss of rental

property, absent authorization by a judge of this court. See In Re Katherine B. Robinson, Misc.


       1
           Dana Williams did not sign the Complaint. ECF 1 at 5.
Case No. 16-965 (D. Md.). The standing order was issued in response to Williams’ abuse of the

judicial process by filing multiple lawsuits against her former employer and the employment

compensation agency that denied her unemployment claim. See Robinson, et al., v. Dept. Of

Justice Drug Enforcement Admin., et al., Civil Action No. DKC-16-3850 (D. Md.) (Order

December 22, 2016); see also Robinson v. DOJ-Department of Justice, RWT-13-1945 (D. Md.)

(Mem. Op. March 25, 2014); Robinson, et al. v. Dept. of Justice DEA, et al., Civil Action No.

PWG-16-3192 (D. Md.) (Mem. Op. Sept. 27, 2016); Robinson, et al. v. Dept. of Justice DEA, et

al., Civil Action No. GJH-16-2931 (D. Md.) (Mem. Op. Sept. 6, 2016).

       Williams first presented allegations against Chesapeake and Proctor to this court on

November 30, 2016, in Robinson, et al. v. Dept. of Justice, DEA, et al., Civil Action No. DKC-16-

3850 (D. Md.). In her amended complaint in that action (id., ECF 6), Williams reiterated her belief

that the loss of her rental property due to her inability to repair damages caused in 2007 was

precipitated by her wrongful termination from her job. Id. Additionally, she stated that her state

court lawsuit against Chesapeake, Proctor, and the City of Baltimore concerning the damages, as

well as the taking of her rental property, remained pending in the Supreme Court of the United

States. Id., ECF 6 at 6.2 On December 22, 2016, the Honorable Deborah K. Chasanow dismissed

the employment claims under the doctrine of res judicata. The claims against Chesapeake, Proctor,

and the City of Baltimore were not addressed. Id., Memorandum of December 22, 2016, ECF 7.




       2
         See Petition for Writ of Certiorari, Robinson v. Chesapeake Bank of Maryland, No. 15-
9346 (S. Ct.), cert. denied 137 S. Ct. 69, rehearing denied 137 S. Ct. 541; Petition for Writ of
Certiorari, Robinson v. Mayor and Balt. City Council, No. 16-M2 (S. Ct.), cert. denied, 137 S. Ct.
261.

                                                2
       On December 28, 2016, Williams filed a property damage claim in this court on behalf of

herself and Dana Williams against Chesapeake and Proctor.3 In her complaint, she reiterated that

her job loss caused economic injury. See Robinson, et al. v. Chesapeake Bank of Maryland, et al.,

Civil Action No. CCB-16-4119. As a result of her lost job, she fell behind on property insurance,

taxes, and maintenance. Her Baltimore rental property could not be maintained in a habitable

condition, was placed in receivership, and was sold at auction on February 18, 2014. She also

stated that she lost several vehicles that were removed from the property. Id., ECF 1 at 6, 9-15.

In that lawsuit, the Honorable Catherine C. Blake examined Maryland’s electronic docket and

confirmed that Robinson filed suit against Chesapeake Bank and Proctor on at least two occasions.

       On December 4, 2012, Robinson again sued both entities in the Circuit Court for Baltimore

City. See Robinson v. Chesapeake Bank of Maryland, et al., Case No. 24C14006944 (Cir. Ct.

Baltimore City). Summary judgment was granted in favor of Chesapeake on March 25, 2015, and

Proctor’s motion to dismiss or for summary judgment was granted on May 15, 2015. On March

30, 2016, the judgment of the Circuit Court was affirmed by the Maryland Court of Special

Appeals.

       Meanwhile, on December 13, 2013, Robinson filed a second action against Chesapeake,

Proctor, and Mount Vernon Fire Insurance Company (“Mount Vernon”). See Robinson v.

Chesapeake Bank of Maryland, et al., Case No. 24C13008544 (Cir. Ct. Baltimore City). Claims

against Chesapeake were dismissed in open court on November 10, 2014. On November 20, 2014,


       3
          Ms. Robinson has consistently included Dana Williams as a plaintiff in her filings with
this court, stating that she has power of attorney to act on behalf of Dana Williams, who “is
working and job traveling.” See Robinson, et al. v. Dept. of Justice DEA, et al., Civil Action No.
PWG-16-3192 (D. Md.), ECF 1-2 at 1. She provides no documents demonstrating that she in fact
is legally permitted to act on Dana Williams’ behalf. It appears that the parties are now married;
however that change in status alone does not bestow legal power of attorney on plaintiff to act on
Dana Williams behalf. ECF 1 at 6.

                                                3
Mount Vernon was granted summary judgment based on the statute of limitations. And, on

February 2, 2015, Proctor was dismissed from suit. Robinson did not prevail on appeal.

        Judge Blake issued an Order on January 4, 2017 (ECF 4), directing Robinson to supplement

her complaint to include copies of the state court proceedings and demonstrate that her federal

action was not barred by res judicata. Id. at 5. She failed to do so, and Judge Blake dismissed her

federal action, without prejudice, in an Order issued February 2, 2017. Id., ECF 5.4

                                       II.     Standard of Review

        Under 28 U.S.C. § 1915(a)(1), an indigent litigant may commence an action in federal

court without prepaying the filing fee. To guard against possible abuses of this privilege, the

statute requires a district court to dismiss any claim that is frivolous or malicious or fails to state a

claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(i) and (ii). In this context, this

court is mindful of its obligation to liberally construe the pleadings of pro se litigants. See Erickson

v. Pardus, 551 U.S. 89, 94 (2007).

        In evaluating a pro se complaint, a plaintiff's allegations are assumed to be true. Id. at 93

(citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–56 (2007)). Nonetheless, liberal

construction does not mean that a court can ignore a clear failure in the pleading to allege facts

which set forth a cognizable claim. See Weller v. Dep't of Soc. Servs., 901 F.2d 387 (4th Cir.

1990); see also Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985) (stating a district

court may not “conjure up questions never squarely presented.”). In making this determination,

A[t]he district court need not look beyond the complaint's allegations . . . . It must hold the pro se

complaint to less stringent standards than pleadings drafted by attorneys and must read the


        4
         Robinson’s multiple notices of appeal (ECF 12, 15, 23) were dismissed (ECF 14, 19, 20,
21, 26, 27). Certiorari was denied on April 27, 2018. See Robinson, et al. v. Chesapeake Bank of
Maryland, et al., No. 17-6810 (S. Ct.), ECF 22.

                                                   4
complaint liberally.@ White v. White, 886 F. 2d 721, 722-723 (4th Cir. 1989).

                                            III.    Discussion

        By her own admission, Williams has adjudicated claims against Chesapeake and Proctor

in the state courts. Thus, this latest federal action likely is another iteration of her previous state

court lawsuits, which would be barred by the doctrines of res judicata and/or issue preclusion.

        Res judicata, or claim preclusion, is a judicial doctrine by which “a final judgment on the

merits bars further claims by parties or their privies based on the same cause of action.” Montana

v. United States, 440 U.S. 147, 153 (1979); see Laurel Sand & Gravel, Inc. v. Wilson, 519 F.3d

156, 161 (4th Cir. 2008). The doctrine precludes parties from “contesting matters that they have

had a full and fair opportunity to litigate,” thereby conserving judicial resources and minimizing

the possibility of inconsistent decisions. Montana, 440 U.S. at 153-54. The doctrine of res judicata

was “designed to protect ‘litigants from the burden of relitigating an identical issue with the same

party or his privy and [to promote] judicial economy by preventing needless litigation.’” Laurel

Sand & Gravel, Inc., 519 F.3d at 161-62 (quoting Parklane Hosiery Co. v. Shore, 439 U.S. 322,

326 (1979)). The party who asserts res judicata has the burden of showing its application. See

Bennett v. Garner, 913 F.3d 436, 440 (4th Cir. 2019).

        Under Maryland law, if “(1) the parties in the present litigation are the same or in privity

with the parties to the earlier litigation; (2) the claim presented in the current action is identical to

that determined or that which could have been raised and determined in the prior litigation; and

(3) there was a final judgment on the merits in the prior litigation,” a litigant may be precluded

from presenting the claims anew, under the doctrine of res judicata. Cochran v. Griffith Energy

Servs., Inc., 426 Md. 134, 140, 43 A.3d 999, 1002 (2012); accord Powell v. Breslin, 430 Md. 52,

63-64, 59 A.3d 531, 538 (2013). This doctrine comports with federal law. See, e.g., Pension



                                                   5
Benefit Guar. Corp. v. Beverley, 404 F.3d 243, 248 (4th Cir. 2005); Meekins v. United Trans.

Union, 946 F.2d 1054, 1057 (4th Cir. 1982).

       As indicated, the doctrine of res judicata “precludes the assertion of a claim after a

judgment on the merits in a prior suit by the same parties on the same cause of action.” Meekins,

946 F.2d at 1057. Additionally, “‘[n]ot only does res judicata bar claims that were raised and fully

litigated, it prevents litigation of all grounds for, or defenses to, recovery that were previously

available to the parties, regardless of whether they were asserted or determined in the prior

proceeding.’” Id. (quoting Peugeot Motors of America, Inc. v. E. Auto Distribs., Inc., 892 F.2d

335, 359 (4th Cir. 1989)).

       A cause of action is “identical” for purposes of res judicata if it “involves a right arising

out of the same transaction or series of connected transactions that gave rise to the claims in the

first action.” Harnett v. Billman, 800 F.2d 1308, 1314 (4th Cir. 1986). Res judicata thereby

accounts for “issues that . . . could have been raised in that [first] action.” San Remo Hotel, L.P.

v. City and Cty. of San Francisco, Cal., 545 U.S. 323, 336 n.16 (2005) (quoting Allen v. McCurry,

449 U.S. 90, 94 (1980)). Moreover, “[a] plaintiff’s invocation of a different legal theory in the

subsequent action” does not preclude application of res judicata. Onawola v. Johns Hopkins Univ.,

AMD 07-870, 2007 WL 5428683, at *1 (D. Md. Sept. 24, 2007); see Restatement (Second) of

Judgments § 24(2) cmt. c (1982).

       On the other hand, res judicata does not bar a claim that could not have been brought in the

earlier litigation. Lawlor v. Nat’l Screen Serv. Corp., 349 U.S. 322, 328 (1955). The controlling

issue is whether the claim existed at the time of the prior suit, not whether plaintiff had actual

knowledge of the claim at that time. Aliff v. Joy Mfg. Co., 914 F.2d 39, 43 (4th Cir. 1990). “An

exception to the general principle that lack of knowledge will not avoid the application of res



                                                 6
judicata rules is found in cases where fraud, concealment, or misrepresentation have caused the

plaintiff to fail to include a claim in a former action.” Harnett, 800 F.2d at 1313.

       It is not entirely clear whether Williams’ claims here are identical to those raised in her two

state court actions, or whether the doctrine of res judicata would bar reexamination of her claims

by this court. Williams failed to provide copies of the prior state court judgments to the Court in

Civil Action No. CCB-16-4119, resulting in the dismissal of that action, without prejudice. In

essence, Williams sets forth the same claims here.

       Nevertheless, it is apparent on the face of the suit that Williams’ instant claims concern a

property sold at public auction on February 18, 2014, more than five years ago. ECF 1 at 8. Even

assuming the doctrine of res judicata is inapplicable, the instant lawsuit would be time-barred

under Maryland’s general three-year statute of limitations. See Md. Code (2013 Repl. Vol, 2018

Supp.), Cts & Jud. Proc. Art., § 5-101. The limitations period for conversion of property in

Maryland is also three years from accrual of the cause of action. See Md. Code, Com. Law § 3-

118(g). Additionally, the complaint violates this court’s prior order precluding Williams from

continuing to litigate claims related to the loss of her property.

       Therefore, the suit is subject to dismissal. An Order follows.



Date: July 23, 2019                                                   /s/
                                                       Ellen L. Hollander
                                                       United States District Judge




                                                  7
